News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES SECOND QUARTER RESULTS WINCHESTER, Virginia (November 22, 2011) American Woodmark Corporation (NASDAQ: AMWD) today announced results for the second quarter of its fiscal year 2012, that ended on October 31, 2011. Net sales rose by 19% to $128,418,000 compared with the second quarter of the prior fiscal year.Net sales rose by 20% during the six-month period ended October 31, 2011 compared with the comparable period of the prior fiscal year to $259,617,000. The Company experienced double digit sales gains in each of its sales channels during the second quarter of fiscal year 2012. The Company generated a net loss of ($2,976,000) or ($0.21) per diluted share during the second quarter of fiscal year 2012, compared with a net loss of ($7,384,000) or ($0.52) per diluted share in the second quarter of its prior fiscal year. The Company generated a net loss of ($5,692,000) or ($0.40) per diluted share in the six-month period ended October 31, 2011, compared with a net loss of ($10,802,000) or ($0.76) per diluted share in the comparable period of the prior fiscal year. Gross profit for the second quarter of fiscal year 2012 was 12.5% of net sales, compared with 9.1% in the second quarter of the prior fiscal year. Gross profit was 13.3% of net sales during the first six months of fiscal year 2012, compared with 11.2% of net sales during the comparable period of the prior fiscal year. The improvement in gross profit margin during the three and six month periods primarily reflected the beneficial impact of increased sales volume on direct labor and manufacturing overhead costs. These beneficial factors were partially offset by the unfavorable impact of higher material and fuel costs during both periods and by the impact of higher sales promotional costs during the six month period. Selling, general and administrative costs improved to 16.1% of net sales in the second quarter of fiscal year 2012, down from 20.3% of net sales in the second quarter of the prior fiscal year. Selling, general and administrative costs improved to 16.6% of net sales in the first six months of fiscal year 2012, down from 19.3% in the comparable period of the prior fiscal year. The Company’s operating expense ratio was favorably impacted by cost containment efforts and a reduction in display and product launch costs compared with prior year levels. The Company generated positive free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of $1.1 million in the second quarter of fiscal year 2012, compared with positive free cash flow generated in the second quarter of the prior fiscal year of $5.5 million. The Company’s free cash flow in the prior fiscal year was aided by proceeds from the sale of a closed plant and by a larger federal income tax refund than was received in the current fiscal year. -MORE- AMWD Announces Second Quarter Results Page 2 November 22, 2011 American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates eleven manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces Second Quarter Results Page 3 November 22, 2011 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended Six Months Ended October 31 October 31 Net Sales $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges - 16 15 39 Operating Loss ) Interest & Other (Income) Expense ) Income Tax Benefit ) Net Loss $ ) $ ) $ ) $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Loss Per Diluted Share $ ) $ ) $ ) $ ) Condensed Consolidated Balance Sheet October 31 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ -MORE- AMWD Announces Second Quarter Results Page 4 November 22, 2011 Condensed Consolidated Statements of Cash Flows Six Months Ended October 31 Net Cash Provided by Operating Activities $ $ Net Cash Used by Investing Activities ) ) Free Cash Flow Net Cash Used by Financing Activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
